139 P.3d 635 (2006)
STATE of Colorado and Bill Owens, in his official capacity as Governor of the State of Colorado, Defendants-Appellants/Cross-Appellees
v.
CITY AND COUNTY OF DENVER, a home rule municipal corporation of the State of Colorado; and John W. Hickenlooper, as Mayor of the City and County of Denver, Plaintiffs-Appellees/Cross-Appellants.
John A. Sternberg, Plaintiff-Appellant
v.
City and County of Denver, a home rule municipal corporation of the State of Colorado; and John W. Hickenlooper, as Mayor of the City and County of Denver, Defendants-Appellees.
Nos. 04SA396, 05SA22.
Supreme Court of Colorado, En Banc.
June 5, 2006.
John W. Suthers, Attorney General, Robert H. Dodd, Jr., Assistant Attorney General, Steve G. Smith, Assistant Attorney General, Business and Licensing Section, Denver, Colorado, Attorneys for State of Colorado and Bill Owens, in his official capacity as Governor of the State of Colorado.
Stephen P. Halbrook, Fairfax, Virginia, Anne Whalen Gill, P.C., Anne Whalen Gill, Castle Rock, Colorado, Attorneys for John A. Sternberg.
Cole Finegan, City Attorney, City and County of Denver, David W. Broadwell, Assistant City Attorney, Denver, Colorado, Attorneys for City and County of Denver, a home rule municipal corporation of the State of Colorado; and John W. Hickenlooper, as Mayor of the City and County of Denver.
Colorado Municipal League, Erin E. Goff, Geoffrey T. Wilson, Denver, Colorado, Attorneys for Amicus Curiae the Colorado Municipal League.
Patricia K. Kelly, City Attorney/Chief Legal Officer, City of Colorado Springs, Lori R. Miskel, Senior Attorney, Colorado Springs, Colorado, Attorneys for Amicus Curiae City of Colorado Springs.
Hale Friesen, LLP, Richard A. Westfall, Denver, Colorado, Attorneys for Amicus Curiae National Rifle AssociationInstitute for Legislative Action.
Thomas C. Miller, Denver, Colorado, Attorney for Amicus Curiae Rocky Mountain Gun Owners.
Law Offices of Anthony J. Fabian, Anthony J. Fabian, Castle Rock, Colorado, Attorneys for Amicus Curiae Colorado State Shooting Association.
William H. Louis, County Attorney of El Paso County, Colorado, Lori L. Seago, Assistant County Attorney, Colorado Springs, Colorado, Attorneys for Amici Curiae Board of County Commissioners of El Paso County, Colorado; Sheriff Jim Alderden, Larimer County; and County Sheriffs of Colorado, Inc.
*636 PER CURIAM.
Chief Justice Mullarkey, Justice Hobbs, and Justice Martinez are of the opinion that the judgments of the trial courts in State of Colorado v. City and County of Denver, case number 03CV3809, and in Sternberg v. City and County of Denver, case number 03CV8609, should be affirmed; whereas Justice Bender, Justice Rice, and Justice Coats are of the opinion that the judgments should be reversed. Justice Eid does not participate.
Because the court is equally divided, the judgments of the trial courts in State of Colorado v. City and County of Denver, case number 03CV3809, and in Sternberg v. City and County of Denver, case number 03CV8609, are affirmed by operation of law. See C.A.R. 35(e).
Justice EID does not participate.